Citation Nr: 0512945	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  04--01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from  September 1989 to 
September 1995.

This appeal to the Board of Veterans Appeals (the Board) is 
from the action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah, that granted 
service connection for PTSD and assigned a 10 percent rating 
from September 12, 2002, the date of the veteran's initial 
claim.  

In a subsequent rating action, the RO increased the rating 
from 10 to 50 percent, also effective from September 12, 
2002.  However, this is not the maximum, and the issue 
remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  The veteran's Global Assessment of Functioning (GAF) has 
ranged from 42 to 60, with medical justification being of 
record for the lower ranges; he is significantly impaired 
from a social and industrial standpoint, and although he is 
working, it is in a marginal job under sheltered 
circumstances; credible evidence sustains that it is 
reasonable to conclude that he is not now otherwise capable 
of obtaining or retaining meaningful or fulltime employment 
as a result of his service-connected PTSD and that the 
veteran's PTSD alone results in total occupational and social 
impairment.





CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran and those acting on his 
behalf have been apprised thereof throughout, and in their 
communications, they have indicated an understanding of what 
is required and who is responsible for obtaining what 
evidence.  With regard to the appellate issue, the Board 
finds that adequate safeguards have been implemented as to 
protect the veteran's due process rights and that to proceed 
with a decision in this issue at the present time, 
particularly given the nature of the decision herein, does 
not, in any way, work to prejudice the veteran or his 
entitlements.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2004), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Extensive psychological and psychiatric evaluations are in 
the file for comparative purposes.  The veteran has been seen 
for counseling of a variety of types, reports from which are 
also of record.  Some of the assessments within these reports 
will be cited below in the analysis of the case.

The veteran's has a primary psychiatric diagnosis of PTSD.  
Substantial VA clinical evaluations and treatment records are 
in the file since 1992.

When seen in July 2002 for preliminary mental health 
evaluations, the veteran said that his primary concern was 
his anger.  He said his wife had been urging him to do 
something for some time.  He said the anger was primarily 
over feeling the lack of control.  His second most important 
problem related to panic or anxiety attacks.  These occurred 
when he was feeling stuck, everything was closing in, feeling 
like he would pass out.  He said that standing in lines or 
being on freeways were places where he had no control and was 
stuck.   He had dreams a couple of times a month of multiple 
missile attacks with different settings but attacks always 
being "incoming".  He was always awakened prior to being 
hit.  VA records show that he had been seen the month before 
when he said he was depressed.  His dad was his support, and 
was said to have bipolar disorder and PTSD as a result of his 
own service in Vietnam.  The veteran had poor sleep and bad 
dreams; although he had anger problems, he had never hit his 
wife.

The veteran described his daily problems with PTSD.  He had 
had a lot of anxiety attacks with multiple somatic symptoms.  
He hated being in crowds and found excuses to avoid them.  He 
could not go to sports events like he used to because of the 
crowds.  He would go to an occasional movie but would sit 
with his wife in the last row where he could see everything 
and everyone.  He had trouble being around people with Middle 
Eastern heritage.  He was extremely irritable and angry with 
minimal provocation, both at work and at home.  This happened 
several times a day, and when angry, he would swear and yell 
a lot.  He had never hit any person but rather he damaged 
objects when angry.  

Ongoing clinical visit reports are in the file reflecting his 
being involved in several incidents which included anger and 
acting out.  Medications seemed to bring some improvement 
with his mood although he still lashed out at his family on 
occasion; he did not always remember the reasons afterward.

The veteran has written down his symptoms and the veteran's 
wife has also provided written statements as to his problems.  
She confirms that whenever they go somewhere, he has to sit 
in the back so he can see everything and everyone.  If they 
are shopping, he will transfer his anger to their young sons, 
ages 10, 8 and 5.  As a result, the boys did not like to go 
with their dad.  In general, crowds bothered him, and he was 
very suspicious of people.  He thought people were talking 
about him.  He was always looking at the windows.  He would 
never answer the door even when it was just the "pizza 
guy".  

She said he did not get more than 6-7 hours of sleep nightly, 
but usually about 5 hours.  But he would fall asleep at other 
times.  She says that he had said that he did not watch the 
news, but to the contrary, she said that if she were not 
around, he would watch it "24/7".  She said that he did all 
right at work only because he did not have to deal with too 
many people.  He came home every night and said he was going 
to quit.  She said that the reason he got along with 
management at work was that one of them was his brother-in-
law.  She affirmed that it was very stressful for him and/or 
her not to tell them (at work) what was really going on for 
fear that they would fire him. 

She further stated that his restlessness had not resolved, as 
had been suggested in one examination, but rather it was 
worse than before.  He was always fidgeting his legs or feet.  
It was very hard to be around him and sometimes it interfered 
with them even playing games or watching television.

When examined by VA in February 2004, the full report from 
which is of record, he was having nightmares on a daily 
basis.  He also had intrusive thoughts daily, almost 
continuously.  He was hypervigilant and reminded of his 
experiences by "cues".  He had worked with missiles in 
service and whenever he heard an airplane he would stop to 
think if he could shoot it down.  He had almost no social 
life, and no close friends outside of the family.  Even 
within the family, the relationships were not particularly 
close.

The examiner said he was emotionally numb, had a 
foreshortened sense of future and lived day to day.  He had 
alienated his children and was continually angry and 
irritable.  He had trouble with his temper and yelled at 
everyone.  This had been helped somewhat with medications, 
but without them, he had problems that got worse and worse.  
He was working in a salvage yard.  It was stated that the 
only reason he had that job was that many members of the 
family were involved, in effect rendering it "sheltered 
employment", and he had been placed at a machine by himself 
with headphones and did not have to deal with anyone.  

He was hypervigilant, had installed multiple locks in the 
house and garage, and always watched his back.  His wife 
would sometimes make him go shopping, but he hated it and 
would become angry and more irritable.  He had low energy, 
memory gaps and panic attacks that prevented him from many 
activities such as driving.  He had concentration and short 
term memory problems, along with frequent visual 
hallucinations and occasional auditory ones.  He said that 
work was no longer going as well as it had, even in the 
sheltered environment, because of his increased emotional 
stress in general.  He was having increased difficulty 
staying asleep and more frequent dreams.  The examiner 
identified the veteran's daily routine and daily problems, 
and assessed his GAF as 42.

.
Analysis

The Board has extensive data with which to assess the Persian 
Gulf War veteran's current psychiatric situation.  There is 
no question that his overall mental health has deteriorated 
even with medications to control the anger and acting out.   

From an adjudicative standpoint, and albeit acknowledging 
that he has had some bad and some even worse times, whatever 
the identity of the mental health picture, it has existed on 
a fairly regular continuum since his claim was filed, and 
accordingly, the use of Fenderson tenets for different 
ratings during that period of time is not required herein.

The veteran has documented exposure to combat violence and 
PTSD stressors and as having a diagnosis of PTSD.  

For some time, he has been able to remain at a job in a 
salvage job.  However, everyone seems to agree that the only 
reason he still has that job is that it is run by family 
members who make every effort to accommodate his problems. He 
is left by himself with only a machine and earphones to keep 
out intrusions.  Under these circumstances, he must be 
considered to have marginal employment in a sheltered 
environment.  And yet, even with that insulation and 
protection, he is becoming less and less able to handle even 
that, and candidly recognizes that he had commenced having a 
significant problem with the stress involved.  He and his 
wife are reluctant to tell even the family members who let 
him work for them what is truly wrong with him for fear that 
they have had enough and would fire him.  He says he is going 
to quit all of the time, and is increasingly agitated even 
with the special "fortifications" which he and others have 
built around him to keep him from encountering others and 
outside forces, neither of which he can tolerate.

The Board notes that the issue is not whether he technically 
has a job, at present, but whether this is essentially no 
more than marginal in nature.  If so, this must be considered 
tantamount to being rendered unemployable within a fully 
gainful occupational setting.  The Board finds that there is 
a reasonable basis for finding that it does.  

And thus it addresses the associated question in the 
schedular evaluation of his mental health problems of whether 
the psychiatric impairment is such that it renders him 
totally inadaptable from social and occupational standpoints.

The veteran's overall mental instability has now deteriorated 
to the point where he has such severe mood variations that 
his GAF hovers at 42 to somewhat higher than that on a "good 
day".  

However, the veteran has regular and significant sleep 
disturbance with nightmares, and is increasingly angry, 
frightened, paranoid and irritable and clearly is unable to 
get along with others on even a modest level.  

The veteran has manifested long periods of anxiety leading to 
virtual isolation in the community and grave impact on his 
now diminished if not absent home life.  His social 
interactions are nil.  He says all of his family including 
his wife and kids are alienated due to his irritability and 
irrational anger.

And while the evidence is not unequivocal, the Board finds 
that with resolution of all doubt in his favor, his symptoms 
more nearly than not fulfill the criteria for a 100 percent 
schedular evaluation for PTSD.





ORDER

Entitlement to a rating of 100 percent for PTSD is granted 
subject to the regulatory criteria relating to the payment of 
monetary awards.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


